Citation Nr: 0433044	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-18 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from October 1964 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA), Cleveland, Ohio Regional 
Office (RO).  

In April 2004, a hearing was held at the RO before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the veteran's claims file.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has developed PTSD as a result 
of his active duty service.  The Board observes that the 
veteran's DD Form 214 shows that he is a recipient of the 
Combat Infantryman Badge.  Since the receipt of this 
particular decoration can be accepted as proof of combat 
status, see, e.g., Marcoux v. Brown, 10 Vet. App. 3, 5-6 
(1996), the veteran's lay or other evidence describing the 
events associated with his Vietnam experience is to be 
accepted as sufficient proof of the claimed in-service 
events, if the events are consistent with the circumstances, 
condition, or hardships of such service.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.303(d) (2003).  Thus, 
the Board accepts the veteran's accounts of his being subject 
to a mortar attack and his account of being ambushed by enemy 
forces with the resulting death of a service comrade as 
satisfactory lay evidence to support a finding that such 
incidents occurred during service.  See 38 U.S.C.A. 
§ 1154(b); Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 
1996).

A VA psychological evaluation was conducted in April 2002.  
At that time, PTSD was not diagnosed.

A May 2004 VA outpatient report indicates that the veteran's 
symptoms satisfied the diagnostic criteria for PTSD.  As the 
evidence shows that the veteran stressors have been verified, 
the Board finds that a current VA examination is warranted.   

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should request the VA medical 
facility in Ashtabula to furnish all 
medical records pertaining to treatment 
for the veteran's psychiatric illness  
(see hearing transcript page 4). 

2.  The RO should schedule the veteran 
for a VA examination by a psychiatrist to 
determine the presence, severity, and 
etiology of the reported PTSD.  The 
claims folder should be made available to 
and be reviewed by the examiner.  The 
examiner should be informed that the 
veteran's combat stressors are verified. 
All indicated tests and studies should be 
accomplished, and clinical findings 
should be reported in detail.

Based on a review of the records 
contained in the claims folder and the 
examination results, the examiner is 
asked to determine if the veteran 
satisfies the criteria for a diagnosis of 
PTSD, and, if so, is it casually related 
to his verified stressors?  A complete 
rationale should be given for all 
opinions expressed.  

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD, to include 
consideration of all the evidence 
received since the May 2003 statement of 
the case.  If the benefit sought on 
appeal remains denied, the RO should 
furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
an opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



